Title: John Ayres to the American Commissioners, 29 July 1778: résumé
From: Ayres, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, July 29, 1778: I arrived yesterday in 26 days from Boston with a packet for you which ill health prevents me from delivering personally. Mr. Texier, a friend of Mr. Bondfield, has agreed to deliver it. I trust I shall soon recover and will be glad to serve in my capacity as captain in the continental navy. If not, I will await your orders. P.S. Mr. Texier disappointed me by not going to Paris, so Mr. Pauly is the bearer.>
